Appeal by defendant from a judgment of the Supreme Court, Queens County (O’Brien, J.), rendered May 2, 1982, convicting him of murder in the second degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Under the facts of this case, the jury could “conclude that it was not a reasonable possibility” that defendant’s “conduct is equally consistent with” an intent to merely seriously injure rather than to kill (People v Bracey, 41 NY2d 296, 302). Therefore, there is no basis for reducing the conviction of murder in the second degree to manslaughter in the first degree, as defendant urges on appeal (cf. People v Marrero, 67 AD2d 951).
We find that the rebuttal testimony, while improperly introduced solely to impeach defendant’s credibility, was harmless error and did not deprive defendant of a fair trial (People v Crimmins, 36 NY2d 230). We find no merit to defendant’s remaining contentions. Mangano, J. P., Bracken, Rubin and Kunzeman, JJ., concur.